Citation Nr: 1613349	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-34 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected left knee chondromalacia with degenerative changes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1971 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the case in February 2013 for further development.  The case has since been returned to the Board for appellate review.  

The Board also notes that the Veteran's appeal originally included the issue of entitlement to service connection for a right knee disorder.  However, in a May 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for degenerative joint disease of the right knee and assigned a 10 percent evaluation effective from January 17, 2008.  The Board finds that the grant of service connection constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the AOJ's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the May 2013 rating decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary with regard to that issue.  

In addition to the paper claims file, there are records in the Veterans Benefits Management System (VBMS) and Virtual VA.  However, those electronic files only contain records that are either duplicative of the records in the paper claims file or irrelevant to the issue remaining on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Board remanded the case, in pertinent part, to obtain VA treatment records dated since July 2009.  In a May 2013 supplemental statement of the case (SSOC), the AOJ indicated that it had reviewed VA medical recorda dated from July 2009 to January 2012.  However, those records are not contained in the paper claims file, Virtual VA, or VBMS.  Therefore, the case must be remanded to secure such records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a back disorder.  A specific request should be made for any chiropractic treatment records.   After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

All outstanding, relevant VA medical records should also be obtained, to include from the Tucson VAMC for treatment since July 2009.  

2.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

